— In a medical malpractice action to recover damages for wrongful death, conscious pain and suffer*766ing, and loss of spousal services, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Cooperman, J.), entered March 20, 1984, as was in favor of the defendants, upon a jury verdict.
Judgment affirmed, insofar as appealed from, without costs or disbursements.
The plaintiff alleges that the jury verdict was not supported by sufficient evidence, and, therefore, was against the weight of the evidence. Our review of the trial evidence leads us to the conclusion that the evidence was sufficient to support the verdict, which was reached upon a fair interpretation of the evidence, and thus was not against the weight of the evidence. Mangano, J. P., Gibbons, Niehoff and Kunzeman, JJ., concur.